         Case 1:19-cv-04777-ALC-SLC Document 43 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOSE RODRIGUEZ, et al.,

                                Plaintiffs,

         against
                                                       CIVIL ACTION NO.: 19 Civ. 4777 (ALC) (SLC)

                                                                         ORDER
CELTIC SERVICES NYC, INC. and KIERAN SLEVIN, as
an individual,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         This case having been referred to the undersigned to manage general pretrial matters

(ECF No. 15), all requests regarding such matters should be addressed accordingly.

         The parties request for an extension of the fact discovery deadline (see ECF No. 42) is

GRANTED. The parties’ fact discovery deadline is adjourned to Monday, November 23, 2020.

Given the new fact discovery deadline, by Thursday, October 1, 2020, the parties are directed to

file a joint amended Proposed Case Management Plan listing, inter alia, updated deadlines for

the remainder of discovery, a new dispositive motion deadline, and trial ready date.

Dated:             New York, New York
                   September 23, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
